DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Examiner's Note  
The instant application has a lengthy prosecution history and the examiner encourages the applicant to have a telephonic interview with the examiner prior to filing a response to the instant office action. Also, prior to the interview the examiner encourages the applicant to present multiple possible claim amendments, so as to enable the examiner to identify claim amendments that will advance prosecution in a meaningful manner.

Acknowledgment 
Claims 21-22, 24, 34, and 37, amended on 11/12/2021, are acknowledged by the examiner.
  

Response to Arguments 
Presented arguments with respect to claims 21, 34, 37, and their dependent claims have been fully considered, but some are rendered moot in view of the new ground of rejection necessitated by amendments initiated by the applicants. Examiner addresses the main arguments of the Applicant as below.  
Regarding the drawing object rejection, the amendment filed on 11/12/2021 addresses the issue.  As a result the drawing object rejection is withdrawn.

Claim Rejection – 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. 112(b): 
(B) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 
The following is a quotation of pre-AIA  35 U.S.C. 112, second paragraph: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
8.         Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter, which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Independent claims 21, 34 and 37 recite “(b) if the MV precision is not controlled at the second level of bitstream syntax, whether the MV precision is an integer-sample precision or a fractional-sample precision”.  It is not clear from the claim languages that whether the MV precision in this case is for the first level or for the second level. It seems it is logical to assume that the MV precision is for the first level because the MV precision is not controlled at the second level in this case. However, the independent claims later recite “if the MV precision is not controlled at the second level of bitstream syntax, for each of the multiple frames or regions, determining, based on the indicator, whether the MV precision for the frame or region is the integer-sample precision or the fractional-sample precision”. If this limitation is true, then it is not clear to readers that when the MV precision is not controlled at the second level, which the amended claim indicates that the second level is the frame level or the slice level, then why the decoder has to determine the MV precision for the frame level or the slice level when this information will not be used.  Since it is not clear from the claim languages that whether the MV precision in the condition (b) is for the first level or for the second level, therefore, claims 21, 34, 37 and their dependent claims are indefinite and are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 21-30 and 32-40 are rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra (US Patent 7,224,731 B2), (“Mehrotra”), in view of Lim et al. (US Patent Application Publication 2012/0314771 A1), (“Lim”), in view of Huang et al. (US Patent Application Publication 2011/0176611 A1), (“Huang”).
Regarding claim 21, Mehrotra meets the claim limitations as follow.
In a computer system ((i.e. a computer system) [Mehrotra: col. 21, line 21-21]; (i.e. a decoder) [Mehrotra: col. 4, line 30-31]) comprising one or more processing units and memory (i.e. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. The memory (220) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two. The memory (220) stores software (280) implementing a screen capture encoder/decoder with motion estimation/compensation for screen capture video) [Mehrotra: col. 7, line 10-17], a method (i.e. a method) [Mehrotra: col. 21, line 18]  comprising: receiving (i.e. the decoder receives) [Mehrotra: col. 18, line 43] encoded data ((i.e. a bitstream) [Mehrotra: col. 9, line 30]; (i.e. inter-coded frame) [Mehrotra: col. 9, line 43]; (i.e. content that is losslessly encoded) [Mehrotra: col. 5, line 41]; (i.e. the decoder receives (1220) the motion vector(s) for the motion compensated region(s). For example, for each motion compensated region, For example, for each motion compensated region, the decoder receives a two-dimensional motion vector that specifies a displacement (∆x, ∆y) from the location (x, y) of the region in the current frame. In one implementation, the motion vectors can specify displaced locations (x+∆x, y+∆y) anywhere in the reference frame, but fixed or varying motion vector size limits are also possible) [Mehrotra: col. 4, line 43-51]; (i.e. a flag) [Mehrotra: col. 18, line 32-33]; (i.e. motion data (372) (e.g., motion vector(s)) describing motion relative to the previous frame) [Mehrotra: col. 11, line 46-47]), as part of a bitstream (i.e. a bitstream) [Mehrotra: col. 9, line 30], for at least part of a video sequence ((i.e. motion estimation and motion compensation in frame sequences) [Mehrotra: col. 1, line 6-7]; (i.e. A typical screen capture video sequence may include 10 or more frames per second) [Mehrotra: col. 1, line 63-64]), the encoded data ((i.e. a bitstream) [Mehrotra: col. 9, line 30]; (i.e. inter-coded frame) [Mehrotra: col. 9, line 43]; (i.e. content that is losslessly encoded) [Mehrotra: col. 5, line 41])  including: an indicator (i.e. a flag) [Mehrotra: col. 18, line 33], encoded in a header ((i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e. the demultiplexer (410) may produce other outputs, such as frame header information) [Mehrotra: col. 12, line 43-44]) at a first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]), the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] indicating (a) whether or not ((i.e. determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35]) motion vector ("MV") precision ((i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]; (i.e. the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 3, line 18-19]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17]) is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]), and (b) if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is not controlled at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. check the feasibility (not shown in FIG. 6) of performing motion estimation at all for the current frame) [Mehrotra: col. 14, line 63-65]; (i.e. If no regions of pixels in the current frame are motion compensated, the decoder continues with other processing for the current frame.) [Mehrotra: col. 18, line 36-38]), whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is an integer-sample precision or a fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]), wherein the first level of bitstream syntax is sequence level, and wherein the second level of bitstream syntax is frame level or slice level (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level)); and if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is controlled at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17] ; (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]), for each of multiple frames or regions of the video sequence (i.e. frame header information) [Mehrotra: col. 11, line 24-25], a flag for the frame or region in a header (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] at the second level of bitstream syntax for the frame or region ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17], the flag indicating for the frame or region (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is the integer-sample precision or the fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]); and decoding the encoded data (i.e. a first decoding module for decoding the  continuous tone content; and a second decoding module for decoding the palettized content) [Mehrotra: col. 21, line 10-13], wherein the decoding (i.e. decoding process) [Mehrotra: col. 13, line 62] includes: determining (i.e.  the decoder determines) [Mehrotra: col. 18, line 34] the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] using the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]); based on the indicator (i.e. checks a flag) [Mehrotra: col. 18, line 32-33], determining whether or not ((i.e. determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35]) the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is controlled at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17] ; (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]); if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is not controlled ((i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. check the feasibility (not shown in FIG. 6) of performing motion estimation at all for the current frame) [Mehrotra: col. 14, line 63-65]; (i.e. If no regions of pixels in the current frame are motion compensated, the decoder continues with other processing for the current frame.) [Mehrotra: col. 18, line 36-38]) at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17], for each of the multiple frames or regions (i.e. frame header information) [Mehrotra: col. 11, line 24-25], determining (i.e.  the decoder determines) [Mehrotra: col. 18, line 34], based on the indicator (i.e. checks a flag) [Mehrotra: col. 18, line 32-33], whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) for the frame or region is the integer-sample precision or the fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]); and if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is controlled ((i.e. the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35] ; (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]) at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17]; (i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35]), for each of the multiple frames or regions (i.e. frame header information) [Mehrotra: col. 11, line 24-25], determining (i.e.  the decoder determines) [Mehrotra: col. 18, line 34], based on the flag for the frame or region in the header at the second level ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17]) of bitstream syntax for the frame or region (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33], whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) for the frame or region is the integer-sample precision or the fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]).
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
In a computer system comprising one or more processing units and memory, a method comprising: receiving encoded data, as part of a bitstream, for at least part of a video sequence, the encoded data including: an indicator, encoded in a header at a first level of bitstream syntax, the indicator indicating (a) whether or not motion vector ("MV") precision is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax, and (b) if the MV precision is not controlled at the second level of bitstream syntax, whether the MV precision is an integer-sample precision or a fractional-sample precision, wherein the first level of bitstream syntax is sequence level, and wherein the second level of bitstream syntax is frame level or slice level; and if the MV precision is controlled at the second level of bitstream syntax, for each of multiple frames or regions of the video sequence, a flag for the frame or region in a header at the second level of bitstream syntax for the frame or region, the flag indicating for the frame or region whether the MV precision is the integer-sample precision or the fractional-sample precision; and 
decoding the encoded data, wherein the decoding includes: determining the indicator using the header at the first level of bitstream syntax; based on the indicator, determining whether or not the MV precision is controlled at the second level of bitstream syntax; if the MV precision is not controlled at the second level of bitstream syntax, for each of the multiple frames or regions, determining, based on the indicator, whether the MV precision for the frame or region is the integer-sample precision or the fractional-sample precision; and if the MV precision is controlled at the second level of bitstream syntax, for each of the multiple frames or regions, determining, based on the flag for the frame or region in the header at the second level of bitstream syntax for the frame or region, whether the MV precision for the frame or region is the integer-sample precision or the fractional-sample precision.  
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
an indicator (i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257], encoded in a header at a first level of bitstream syntax (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144], the indicator indicating (i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257] (a) whether or not motion vector ("MV") precision is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax ((i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144 – Note: Lim discloses bitstream syntax at the picture level (i.e. picture parameter set) or the slice level (i.e. the slice header), which is lower than the sequence level (i.e. a sequence parameter set)]; (i.e. The resolution change flag generator 920 may generate a resolution change flag into the bitstream, which indicates whether to define a motion vector resolution and/or a resolution of a differential motion vector with respect to each area of an image or each motion vector.) [Lim: para. 0144 – Note: Lim discloses bitstream syntax the sub-frame levels, which are lower than the sequence level]; (i.e. Further, the flag information generated in the resolution change flag generator 920 may be transformed into a bitstream either by the resolution change flag generator 920 or by the encoder 150 within the inter prediction encoder 910.  However, although the above description with reference to FIG. 1 discusses encoding of a video in the unit of blocks by the video encoding apparatus 100, the inter prediction encoder 910 may divide the video into areas with various shapes or sizes, such as blocks including macroblocks or sub blocks, slices, or pictures, and perform the encoding in the unit of areas each having a predetermined size.) [Lim: para. 0135-0136] – Note: Lim discloses bitstream syntax that control at the picture level or the slice level,  which is lower than the sequence level),  or a fractional-sample precision ((i.e. The target precision refers to the precision aimed when a motion of an area which is desired to be encoded by the video encoding apparatus 5200 is estimated, and various precisions such as single precision, double precision, quadruple precision, and octuple precision may be used) [Lim: para. 0286 – Notes: single precision is a full pixel, double precision is 1/2, quadruple precision is 1/4, and octuple precision is 1/8]; (i.e. integer pixels) [Lim: para. 0138] (i.e. 1/4 pixel) [Lim: para. 0138]), wherein the first level of bitstream syntax is sequence level (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144], and wherein the second level of bitstream syntax is frame level or slice level (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144]; and(i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257] the integer-sample precision (i.e. integer pixels) [Lim: para. 0138] or the fractional-sample precision (i.e. 1/4 pixel) [Lim: para. 0138]; and 
(i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144];
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the decoder to determine the precision/resolution of the motion vector from the flag in the header of the picture parameter set or the sequence parameter set level.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489].
Huang further discloses claim limitations as follow: 
an indicator, encoded in a header at a first level of bitstream syntax, the indicator indicating (a) whether or not motion vector ("MV") precision is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax, and (b) if the MV precision is not controlled at the second level of bitstream syntax, whether the MV precision is an integer-sample precision or a fractional-sample precision ((i.e. the encoder 302 may send yet another DMVD control information (e.g., a flag tm_mv res_flag) which is utilized for indicating whether a specific MV precision (e.g., 1/8-pel MV precision), different from a non-DMVD MV precision, is enabled. For example, when the flag tm_active_flag indicates that the DMVD coding operation is employed (i.e., tm_active_flag == 1), the flag tm_mv res_flag is sent at slice or sequence level to indicate the MV precision for DMVD MV.) [Huang: para. 0039] – Notes: When the tm_mv res_flag is sent to the sequence level, which indicates it is not sent to the slice level, as a result the motion vector precision is not controlled by the slice level (i.e. the second level); hence Huang discloses condition (a).  In addition, the tm_mv res_flag indicates 1/8 pel MV precision; hence hence Huang discloses condition (b)), ((i.e. the encoder 302 may send yet another DMVD control information (e.g., a flag tm_mv res_flag) which is utilized for indicating whether a specific MV precision (e.g., 1/8-pel MV precision), different from a non-DMVD MV precision, is enabled. For example, when the flag tm_active_flag indicates that the DMVD coding operation is employed (i.e., tm_active_flag == 1), the flag tm_mv res_flag is sent at slice or sequence level to indicate the MV precision for DMVD MV.) [Huang: para. 0039] – Notes: When the tm_mv res_flag is sent to the slice level, which indicates the motion vector precision is controlled by the tm_mv res_flag at the slice level (i.e. the second level). It is noted that slice is a region of frame. Moreover, the tm_mv res_flag also specifies 1/8 pel MV precision; hence Huang discloses this limitation);

Therefore, the combination of Mehrotra and Lim with Huang will enable the system to code/decode video bit streams properly, improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489], and coding efficiency [Huang: para. 0040].

Regarding claim 22, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the second level of bitstream syntax is frame level (i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33].  

Regarding claim 23, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]) is a sequence header, and wherein the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the second level of bitstream syntax is a frame header (i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33].  
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the header at the first level of bitstream syntax is a sequence header, and wherein the header at the second level of bitstream syntax is a frame header.     
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the header at the first level of bitstream syntax is a sequence header (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144], 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the decoder to determine the precision/resolution of the motion vector from the flag in the header of the sequence parameter set level and the slice header.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489]. 

Regarding claim 24, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the second level of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; ; (i.e. parameter) [Mehrotra: col. 6, line 34] is slice level.  
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the second level of bitstream syntax is slice level.        

wherein the second level of bitstream syntax is slice level (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144].  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the decoder to determine the precision/resolution of the motion vector from the flag in the header of the picture parameter set or the sequence parameter set level.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489]. 

Regarding claim 25, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; ; (i.e. parameter) [Mehrotra: col. 6, line 34] is a sequence parameter set, and wherein the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the second level of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; ; (i.e. parameter) [Mehrotra: col. 6, line 34] is a slice header.  
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the header at the first level of bitstream syntax is a sequence parameter set, and wherein the header at the second level of bitstream syntax is a slice header.       
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the header at the first level of bitstream syntax is a sequence parameter set (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144], and wherein the header at the second level of bitstream syntax is a slice header (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144].  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the decoder to determine the precision/resolution of the motion vector from the flag in the header of the sequence parameter set level and the slice header.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489]. 

Regarding claim 26, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the fractional-sample precision (i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25] is a quarter-sample precision. 
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the fractional-sample precision is a quarter-sample precision.       
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the fractional-sample precision is a quarter-sample precision (i.e. FIG. 36 illustrates resolution identification flags in the case in which the appointed resolutions are 1/2, 1/4, and 1/8) [Lim: para. 0054; Fig. 6].  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the decoder to determine the resolution of the motion vector from the flag in the header.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489].

Regarding claim 27, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 2 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) indicated by the indicator or the flag (i.e. a flag) [Mehrotra: col. 18, line 33] is for horizontal components of MV values (i.e. To evaluate a candidate motion vector (∆x, box by offsets of ∆x or vertical components of the MV values (i.e. To evaluate a candidate motion vector (, the method further comprising (i.e. a method) [Mehrotra: col. 21, line 18], during the decoding ((i.e. decoding intra pixel data of the current screen capture frame) [Mehrotra: col. 24, line 14-15]; (i.e. The screen capture decoder of claim 10 wherein the motion vector search pattern is for a search area comprising the entire reference screen capture frame) [Mehrotra: col. 21, line 14-16]), resizing at least one of the frames horizontally or vertically ((i.e. resizes the window) [Mehrotra: col. 1, line 56]; (i.e. Changes in screen content can occur, for example, when windows or menus are opened, closed, moved, resized, or scrolled) [Mehrotra: col. 1, line 38-40]).  

Regarding claim 28, Mehrotra meets the claim limitations as set forth in claim 27.Mehrotra further meets the claim limitations as follow.
The method of claim 27 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the horizontal components of the MV values and the vertical components of the MV values have different MV precisions ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. the resolution determiner 930 may separately determine the resolutions of the x component and the y component of the motion vector. For example, the resolution determiner may determine a resolution in 1/8 pixel unit for an x component of a motion vector of a certain area as it determines a resolution in 1/2 pixel unit for a y component of the motion vector.) [Lim: para. 0150].  

Regarding claim 29, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the decoding further includes (i.e. a first decoding module for decoding the  continuous tone content; and a second decoding module for decoding the palettized content) [Mehrotra: col. 21, line 10-13], wherein the decoding (i.e. decoding process) [Mehrotra: col. 13, line 62, for MV values of a given frame or region among the multiple frames or regions (i.e. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 29-31; Fig. 12]: if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) for the given frame or region (i.e. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 29-31; Fig. 12] is the integer-sample precision  (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18], interpreting the MV values in units of integer samples ((i.e. Because screen content often includes palettized content, most prior art screen capture encoders use lossless compression to compress screen capture video.  One prior art screen capture encoder uses a lossless encoding algorithm with a pixel map when coding a current frame of screen capture content with interframe compression. The encoder compares pixels at locations (e.g., x, y coordinates) in the current frame with corresponding pixels at the same locations in the previous frame) [Mehrotra: col. 3, line 53-61]; (i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]); and if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) for the given frame or region (i.e. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 29-31; Fig. 12] is the fractional-sample precision (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24], interpreting the MV values in units of fractional samples ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]).

Regarding claim 30, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the indicator  (i.e. a flag) [Mehrotra: col. 18, line 33] has one of three possible values (i.e. parameterize) [Mehrotra: col. 6, line 34], the three possible values (i.e. parameterize) [Mehrotra: col. 6, line 34] including: a first possible value indicating that (i.e. the encoder and decoder use some other mechanism to indicate which regions of screen content are motion estimated/compensated) [Mehrotra: col. 6, line 48-51 the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is not controlled (i.e. If no regions of pixels in the current frame are motion compensated, the decoder continues with other processing for the current frame.) [Mehrotra: col. 18, line 36-38] at the second level of bitstream syntax and that the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is the fractional-sample precision (i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; a second possible value indicating that (i.e. the encoder and decoder use some other mechanism to indicate which regions of screen content are motion estimated/compensated) [Mehrotra: col. 6, line 48-51 the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is not controlled (i.e. If no regions of pixels in the current frame are motion compensated, the decoder continues with other processing for the current frame.) [Mehrotra: col. 18, line 36-38] at the second level of bitstream syntax and that the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is the integer-sample precision; and a third possible value indicating that (i.e. the encoder and decoder use some other mechanism to indicate which regions of screen content are motion estimated/compensated) [Mehrotra: col. 6, line 48-51 the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is controlled at the second level of bitstream syntax (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12].     
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the indicator has one of three possible values, the three possible values including: a first possible value indicating that the MV precision is not controlled at the second level of bitstream syntax and that the MV precision is the fractional-sample precision; a second possible value indicating that the MV precision is not controlled at the second level of bitstream syntax and that the MV precision is the integer-sample precision; and a third possible value indicating that the MV precision is controlled at the second level of bitstream syntax.        
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
a first possible value (i.e. the final bits imply the encoding result of using their representative bits, although the bit values are not represented for the convenience of description. The motion vector resolutions may be expressed by bit values in various ways according to the implementation methods. For example, if there are two type of available motion vector resolutions, they can be indicated by a 1-bit flag. Further, if there are four or less types of available motion vector resolutions, they can be indicated by a 2-bit flag) [Lim: para. 0195] indicating that the MV precision (i.e. when the resolution change flag indicates that the motion vector resolution) [Lim: para. 0462] is not controlled at the second level of bitstream syntax (i.e. when the resolution change flag indicates that the motion vector resolution does not change according to each area) [Lim: para. 0462] and that the MV precision is (i.e. when the resolution change flag indicates that the motion vector resolution) [Lim: para. 0462] the fractional-sample precision (i.e. 1/4 pixel) [Lim: para. 0138]; a second possible value (i.e. the final bits imply the encoding result of using their representative bits, although the bit values are not represented for the convenience of description. The motion vector resolutions may be expressed by bit values in various ways according to the implementation methods. For example, if there are two type of available motion vector resolutions, they can be indicated by a 1-bit flag. Further, if there are four or less types of available motion vector resolutions, they can be indicated by a 2-bit flag) [Lim: para. 0195] indicating that the MV precision is (i.e. when the resolution change flag indicates that the motion vector resolution) [Lim: para. 0462] not controlled at the second level of bitstream syntax (i.e. the resolution change flag indicates that the motion vector resolution does not change according to each area) [Lim: para. 0462] and that the MV precision is (i.e. when the resolution change flag indicates that the motion vector resolution) [Lim: para. 0462] the integer-sample precision (i.e. integer pixels) [Lim: para. 0138]; and a third possible value (i.e. the final bits imply the encoding result of using their representative bits, although the bit values are not represented for the convenience of description. The motion vector resolutions may be expressed by bit values in various ways according to the implementation methods. For example, if there are two type of available motion vector resolutions, they can be indicated by a 1-bit flag. Further, if there are four or less types of available motion vector resolutions, they can be indicated by a 2-bit flag) [Lim: para. 0195] indicating that the MV precision is (i.e. when the resolution change flag indicates that the motion vector resolution) [Lim: para. 0462] controlled at the second level of bitstream syntax ((i.e. the resolution change flag indicates that the motion vector resolution changes according to each area) [Lim: para. 0365]; (i.e. a resolution change flag included in a slice header of a slice indicates that the motion vector resolution of the motion vector and/or differential motion vector adaptively changes for each motion vector) [Lim: para. 0146]).
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program to encode a syntax element in the bitstream, which indicates the scope and the precision of the motion vectors.  
Therefore, the combination of Mehrotra with Lim will enable the system to encode/decode video frame with high visual quality and also improves the coding efficiency [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489].

Regarding claim 32, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the encoding (i.e. encoding) [Mehrotra: col. 20, line 15] the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] uses two bits in the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]).    
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the determining the indicator uses two bits from the header at the first level of bitstream syntax.       
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the encoding the indicator uses two bits (i.e. there are four or less types of available motion vector resolutions, they can be indicated by a 2-bit flag) [Lim: para. 0195] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program to encode a syntax element in the bitstream, which indicates the scope and the precision of the motion vectors.  
Therefore, the combination of Mehrotra with Lim will enable the system to encode/decode video frame with high visual quality and also improves the coding efficiency [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489].

Regarding claim 33, Mehrotra meets the claim limitations as set forth in claim 21.Mehrotra further meets the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein the determining (i.e. The decoder determines) [Mehrotra: col. 18, line 28-29] the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] includes entropy decoding an entropy-coded (i.e. arithmetic coding, dictionary coding, variable-to-variable length coding, Huffman coding, LZ coding, a combination of the above, or some other entropy coding technique) [Mehrotra: col. 10, line 18-21]  two-bit value from the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]).   
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein the determining the indicator includes entropy decoding an entropy-coded two-bit value from the header at the first level of bitstream syntax.       
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
(i.e. there are four or less types of available motion vector resolutions, they can be indicated by a 2-bit flag) [Lim: para. 0195] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program to encode a syntax element in the bitstream, which indicates the scope and the precision of the motion vectors.  
Therefore, the combination of Mehrotra with Lim will enable the system to encode/decode video frame with high visual quality and also improves the coding efficiency [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489].

Regarding claim 34, Mehrotra meets the claim limitations as follow.
One or more computer-readable memory devices having stored thereon encoded data (i.e. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. The memory (220) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two. The memory (220) stores software (280) implementing a screen capture encoder/decoder with motion estimation/compensation for screen capture video) [Mehrotra: col. 7, line 10-17], as part of a bitstream (i.e. a bitstream) [Mehrotra: col. 9, line 30], for at least part of a video sequence ((i.e. motion estimation and motion compensation in frame sequences) [Mehrotra: col. 1, line 6-7]; (i.e. A typical screen capture video sequence may include 10 or more frames per second) [Mehrotra: col. 1, line 63-64]), the encoded data ((i.e. a bitstream) [Mehrotra: col. 9, line 30]; (i.e. inter-coded frame) [Mehrotra: col. 9, line 43]; (i.e. content that is losslessly encoded) [Mehrotra: col. 5, line 41]) including: an indicator (i.e. a flag) [Mehrotra: col. 18, line 33], encoded in a header ((i.e.  a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e. the demultiplexer (410) may produce other outputs, such as frame header information for the frame assembler) [Mehrotra: col. 12, line 43-44]) at a first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]), the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] indicating (a) whether or not ((i.e. determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35]) motion vector ("MV") precision ((i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]; (i.e. the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 3, line 18-19]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17]) is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]), and (b) if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is not controlled at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. check the feasibility (not shown in FIG. 6) of performing motion estimation at all for the current frame) [Mehrotra: col. 14, line 63-65]; (i.e. If no regions of pixels in the current frame are motion compensated, the decoder continues with other processing for the current frame.) [Mehrotra: col. 18, line 36-38]), whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is an integer-sample precision or a fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]), wherein the first level of bitstream syntax is sequence level, and wherein the second level of bitstream syntax is frame level or slice level (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level)); and if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is controlled at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17] ; (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]), for each of multiple frames or regions (i.e. frame header information) [Mehrotra: col. 11, line 24-25] of the video sequence (i.e. video sequence) [Mehrotra: col. 2, line 2], a flag for the frame or region in a header (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] at the second level of bitstream syntax for the frame or region ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17], the flag indicating for the frame or region (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is the integer-sample precision or the fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]); and wherein the encoded data ((i.e. a bitstream) [Mehrotra: col. 9, line 30]; (i.e. inter-coded frame) [Mehrotra: col. 9, line 43]; (i.e. content that is losslessly encoded) [Mehrotra: col. 5, line 41];  (i.e. Motion estimation and compensation can thus reduce the number of pixels to be encoded) [Mehrotra: col. 5, line 22-24]) is organized to facilitate decoding according to operations (i.e. a first decoding module for decoding the  continuous tone content; and a second decoding module for decoding the palettized content) [Mehrotra: col. 21, line 10-13] that include:determining (i.e.  the decoder determines) [Mehrotra: col. 18, line 34] the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] using the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]); based on the indicator (i.e. checks a flag) [Mehrotra: col. 18, line 32-33], determining whether or not ((i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35]) the MV precision (((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is controlled at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17] ; (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]); if the MV precision (((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is not controlled ((i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. check the feasibility (not shown in FIG. 6) of performing motion estimation at all for the current frame) [Mehrotra: col. 14, line 63-65]; (i.e. If no regions of pixels in the current frame are motion compensated, the decoder continues with other processing for the current frame.) [Mehrotra: col. 18, line 36-38]) at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17], for each of the multiple frames or regions (i.e. frame header information) [Mehrotra: col. 11, line 24-25], determining (i.e.  the decoder determines) [Mehrotra: col. 18, line 34], based on the indicator (i.e. checks a flag) [Mehrotra: col. 18, line 32-33], whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) for the frame or region is the integer-sample precision or the fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]); and if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is controlled ((i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35] ; (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]) at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17]; (i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35]), for each of the multiple frames or regions (i.e. frame header information) [Mehrotra: col. 11, line 24-25], determining (i.e.  the decoder determines) [Mehrotra: col. 18, line 34], based on the flag for the frame or region in the header at the second level ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17]) of bitstream syntax for the frame or region (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33], whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) for the frame or region is the integer-sample precision or the fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]).
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
One or more computer-readable memory devices having stored thereon encoded data, as part of a bitstream, for at least part of a video sequence, the encoded data including: an indicator, encoded in a header at a first level of bitstream syntax, the indicator indicating (a) whether or not motion vector ("MV") precision is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax, and (b) if the MV precision is not controlled at the second level of bitstream syntax, whether the MV precision is an integer-sample precision or a fractional-sample precision, wherein the first level of bitstream syntax is sequence level, and wherein the second level of bitstream syntax is frame level or slice level; and  if the MV precision is controlled at the second level of bitstream syntax, for each of multiple frames or regions of the video sequence, a flag for the frame or region in a header at thePage 5 of 8KBR:iar 01/31/20 340951-US-CNT[2]FILED VIA EFS ON JANUARY 31, 2020 Attorney Reference Number 3382-99663-19 second level of bitstream syntax for the frame or region, the flag indicating for the frame or region whether the MV precision is the integer-sample precision or the fractional-sample precision; wherein the encoded data is organized to facilitate decoding according to operations that include: determining the indicator using the header at the first level of bitstream syntax; based on the indicator, determining whether or not the MV precision is controlled at the second level of bitstream syntax; if the MV precision is not controlled at the second level of bitstream syntax, for each of the multiple frames or regions, determining, based on the indicator, whether the MV precision for the frame or region is the integer-sample precision or the fractional-sample precision; and if the MV precision is controlled at the second level of bitstream syntax, for each of the multiple frames or regions, determining, based on the flag for the frame or region in the header at the second level of bitstream syntax for the frame or region, whether the MV precision for the frame or region is the integer-sample precision or the fractional-sample precision.    
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
an indicator (i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257], encoded in a header at a first level of bitstream syntax (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144], the indicator indicating (i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257] (a) whether or not motion vector ("MV") precision is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax ((i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144 – Note: Lim discloses bitstream syntax at the picture level (i.e. picture parameter set) or the slice level (i.e. the slice header), which is lower than the sequence level (i.e. a sequence parameter set)]; (i.e. The resolution change flag generator 920 may generate a resolution change flag into the bitstream, which indicates whether to define a motion vector resolution and/or a resolution of a differential motion vector with respect to each area of an image or each motion vector.) [Lim: para. 0144 – Note: Lim discloses bitstream syntax the sub-frame levels, which are lower than the sequence level]; (i.e. Further, the flag information generated in the resolution change flag generator 920 may be transformed into a bitstream either by the resolution change flag generator 920 or by the encoder 150 within the inter prediction encoder 910.  However, although the above description with reference to FIG. 1 discusses encoding of a video in the unit of blocks by the video encoding apparatus 100, the inter prediction encoder 910 may divide the video into areas with various shapes or sizes, such as blocks including macroblocks or sub blocks, slices, or pictures, and perform the encoding in the unit of areas each having a predetermined size.) [Lim: para. 0135-0136] – Note: Lim discloses bitstream syntax that control at the picture level or the slice level,  which is lower than the sequence level), ((i.e. The target precision refers to the precision aimed when a motion of an area which is desired to be encoded by the video encoding apparatus 5200 is estimated, and various precisions such as single precision, double precision, quadruple precision, and octuple precision may be used) [Lim: para. 0286 – Notes: single precision is a full pixel, double precision is 1/2, quadruple precision is 1/4, and octuple precision is 1/8]; (i.e. integer pixels) [Lim: para. 0138] (i.e. 1/4 pixel) [Lim: para. 0138]), wherein the first level of bitstream syntax is sequence level (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144], and wherein the second level of bitstream syntax is frame level or slice level (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144]; and (i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257] the integer-sample precision (i.e. integer pixels) [Lim: para. 0138] or the fractional-sample precision (i.e. 1/4 pixel) [Lim: para. 0138]; and 
(i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144];
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the coding system to determine the precision/resolution of the motion vector from the flag in the header of the picture parameter set or the sequence parameter set level.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489]. 
Huang further discloses claim limitations as follow: 
an indicator, encoded in a header at a first level of bitstream syntax, the indicator indicating (a) whether or not motion vector ("MV") precision is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax, and (b) if the MV precision is not controlled at the second level of bitstream syntax, whether the MV precision is an integer-sample precision or a fractional-sample precision ((i.e. the encoder 302 may send yet another DMVD control information (e.g., a flag tm_mv res_flag) which is utilized for indicating whether a specific MV precision (e.g., 1/8-pel MV precision), different from a non-DMVD MV precision, is enabled. For example, when the flag tm_active_flag indicates that the DMVD coding operation is employed (i.e., tm_active_flag == 1), the flag tm_mv res_flag is sent at slice or sequence level to indicate the MV precision for DMVD MV.) [Huang: para. 0039] – Notes: When the tm_mv res_flag is sent to the sequence level, which indicates it is not sent to the slice level, as a result the motion vector precision is not controlled by the slice level (i.e. the second level); hence Huang discloses condition (a).  In addition, the tm_mv res_flag indicates 1/8 pel MV precision; hence hence Huang discloses condition (b)), ((i.e. the encoder 302 may send yet another DMVD control information (e.g., a flag tm_mv res_flag) which is utilized for indicating whether a specific MV precision (e.g., 1/8-pel MV precision), different from a non-DMVD MV precision, is enabled. For example, when the flag tm_active_flag indicates that the DMVD coding operation is employed (i.e., tm_active_flag == 1), the flag tm_mv res_flag is sent at slice or sequence level to indicate the MV precision for DMVD MV.) [Huang: para. 0039] – Notes: When the tm_mv res_flag is sent to the slice level, which indicates the motion vector precision is controlled by the tm_mv res_flag at the slice level (i.e. the second level). It is noted that slice is a region of frame. Moreover, the tm_mv res_flag also specifies 1/8 pel MV precision; hence Huang discloses this limitation);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra and Lim with Huang to program the 
Therefore, the combination of Mehrotra and Lim with Huang will enable the system to code/decode video bit streams properly, improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489], and coding efficiency [Huang: para. 0040].

Regarding claim 35, Mehrotra meets the claim limitations as set forth in claim 34.Mehrotra further meets the claim limitations as follow.
The one or more computer-readable memory devices of claim 34 (i.e. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. The memory (220) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two. The memory (220) stores software (280) implementing a screen capture encoder/decoder with motion estimation/compensation for screen capture video) [Mehrotra: col. 7, line 10-17], wherein the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; ; (i.e. parameter) [Mehrotra: col. 6, line 34]) is a sequence header, and wherein the header at the second level of bitstream syntax is a frame header (i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33].   
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable memory devices of claim 34, wherein the header at the first level of bitstream syntax is a sequence header, and wherein the header at the second level of bitstream syntax is a frame header.      

wherein the header at the first level of bitstream syntax is a sequence header (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144], 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the coding system to determine the precision/resolution of the motion vector from the flag in the header of the picture parameter set or the sequence parameter set level.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489]. 

Regarding claim 36, Mehrotra meets the claim limitations as set forth in claim 34.Mehrotra further meets the claim limitations as follow.
The one or more computer-readable memory devices of claim 34 (i.e. In a multi-processing system, multiple processing units execute computer-executable instructions to increase processing power. The memory (220) may be volatile memory (e.g., registers, cache, RAM), non-volatile memory (e.g., ROM, EEPROM, flash memory, etc.), or some combination of the two. The memory (220) stores software (280) implementing a screen capture encoder/decoder with motion estimation/compensation for screen capture video) [Mehrotra: col. 7, line 10-17], wherein the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; ; (i.e. parameter) [Mehrotra: col. 6, line 34] is a sequence parameter set, and wherein the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the second level of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; ; (i.e. parameter) [Mehrotra: col. 6, line 34] is a slice header.   
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The one or more computer-readable memory devices of claim 34, wherein the header at the first level of bitstream syntax is a sequence parameter set, and wherein the header at the second level of bitstream syntax is a slice header.      
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the header at the first level of bitstream syntax is a sequence parameter set (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144], and wherein the header at the second level of bitstream syntax is a slice header (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144].  
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the decoder to determine the precision/resolution of the motion vector from the flag in the header of the picture parameter set or the sequence parameter set level.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489]. 

Regarding claim 37, Mehrotra meets the claim limitations as follow.
An encoder system (i.e. video encoder) [Mehrotra: col. 3, line 24-25] comprising:an encoder (i.e. the encoder) [Mehrotra: col. 14, line 3] configured to perform operations to encode (i.e. to encode information in the signal) [Mehrotra: col. 8, line 8] at least part a video sequence (i.e. video sequence) [Mehrotra: col. 2, line 2], thereby producing encoded data ((i.e. the demultiplexer (410) may produce other outputs, such as frame header information for the frame assembler) [Mehrotra: col. 12, line 43-44]; (i.e. a bitstream) [Mehrotra: col. 9, line 30]; (i.e. inter-coded frame) [Mehrotra: col. 9, line 43]; (i.e. content that is losslessly encoded) [Mehrotra: col. 5, line 41]), as part of a bitstream (i.e. a bitstream) [Mehrotra: col. 9, line 30], for the at least part of the video sequence (i.e. video sequence) [Mehrotra: col. 2, line 2], the bitstream (i.e. a bitstream) [Mehrotra: col. 9, line 30] having a first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; ; (i.e. parameter) [Mehrotra: col. 6, line 34]) and a second level of bitstream syntax lower than the first level of bitstream syntax ((i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level), which is lower than the video sequence level (i.e. the first level), wherein the operations (i.e. For the sake of presentation, the detailed description uses terms like "capture," "encode," and "decode" to describe computer operations in a computing environment. These terms are high-level abstractions for operations performed by a computer) [Mehrotra: col. 8, line 32-36] include:  Page 6 of 8KBR:iar 01/31/20 340951-US-CNT[2]FILED VIA EFS ON JANUARY 31, 2020 Attorney Reference Number 3382-99663-19 encoding (i.e. to encode information) [Mehrotra: col. 8, line 8] an indicator (i.e. a flag) [Mehrotra: col. 18, line 33] in a header ((i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e. header information) [Mehrotra: col. 12, line 44] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]), the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] indicating (a) whether or not ((i.e. determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35]) motion vector ("MV") precision ((i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17]) is controlled at the second level of bitstream syntax ((i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level), which is lower than the video sequence level (i.e. the first level); (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]), and (b) if the MV precision ((i.e. determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e.  the decoder determines regions are motion compensated with some other mechanism) [Mehrotra: col. 18, line 34-35]; (i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; is not controlled ((i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. check the feasibility (not shown in FIG. 6) of performing motion estimation at all for the current frame) [Mehrotra: col. 14, line 63-65]; (i.e. If no regions of pixels in the current frame are motion compensated, the decoder continues with other processing for the current frame.) [Mehrotra: col. 18, line 36-38]) at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17], whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is an integer-sample precision or a fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]), wherein the first level of bitstream syntax is sequence level, and wherein the second level of bitstream syntax is frame level or slice level (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level)); and if the MV precision  ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is controlled at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level); (i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17] ; (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]), for each multiple frames or regions (i.e. frame header information) [Mehrotra: col. 11, line 24-25] of the video sequence (i.e. video sequence) [Mehrotra: col. 2, line 2]: determining (i.e. The encoder evaluates (520) the candidate motion vector to determine the fitness of the candidate motion vector for encoding the frame) [Mehrotra: col. 14, line 25-27] whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) for the frame or region is the integer-sample precision or the fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]); and setting (i.e. encoding) [Mehrotra: col. 20, line 15] a flag ((i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. encoding the frame) [Mehrotra: col. 14, line 27]) for the frame or region (i.e. encoding the current frame region with the final motion vector) [Mehrotra: col. 22, line 31-32] in a header at the second level (i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33] of bitstream syntax for the frame or region (i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33], the flag (i.e. a flag) [Mehrotra: col. 18, line 33] indicating whether the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) for the frame or region is the integer-sample precision or the fractional-sample precision ((i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]); and an output buffer (i.e. a frame buffer) [Mehrotra: col. 7, line 23] for storing the encoded data ((i.e. a frame buffer that stores pixel information for display on a screen.) [Mehrotra: col. 7, line 23]; (i.e. The frame assembler (490) then outputs a frame (4 95) for playback, which can be stored in the delayed frame buffer (460) for use as a reference frame) [Mehrotra: col. 13, line 43-45]), as part of the bitstream (i.e. a bitstream) [Mehrotra: col. 9, line 30], the encoded data ((i.e. a bitstream) [Mehrotra: col. 9, line 30]; (i.e. inter-coded frame) [Mehrotra: col. 9, line 43]; (i.e. content that is losslessly encoded) [Mehrotra: col. 5, line 41]) including: the indicator (i.e. a flag) [Mehrotra: col. 18, line 33], encoded in the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]); and if the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]; (i.e. low precision motion data) [Mehrotra: col. 3, line 17-18]; (i.e. higher precision motion data) [Mehrotra: col. 3, line 18-19]) is controlled at the second level of bitstream syntax ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17] ; (i.e. FIG. 12 shows a generalized technique (1200) for performing motion compensation from a reference frame for one or more regions of a current frame. The decoder determines (1210) whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 27-31; Fig. 12]), for each of the multiple frames or regions (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33], the flag for the frame or region in the header (i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] at the second level of bitstream syntax for the frame or region ((i.e. checks a flag in the frame header) [Mehrotra: col. 18, line 32-33] - Note: Mehrotra discloses the syntax element at the frame level (i.e. the second level) which is lower than the video sequence level (i.e. the first level; (i.e.  determines whether any regions of pixels in the current frame are motion compensated) [Mehrotra: col. 18, line 30-31]; (i.e. Compared to such algorithms, estimating motion for groups of changed pixels in bounding boxes can improve the efficiency of motion estimation for screen capture video, for example, by searching for fewer motion vectors and reducing the likelihood that blocks include changed pixels with different motions) [Mehrotra: col. 15, line 11-17]).
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
An encoder system comprising:an encoder configured to perform operations to encode at least part a video sequence, thereby producing encoded data, as part of a bitstream, for the at least part of the video sequence, the bitstream having a first level of bitstream syntax and a second level of bitstream syntax lower than the first level of bitstream syntax, wherein the operations include:  Page 6 of 8KBR:iar 01/31/20 340951-US-CNT[2]FILED VIA EFS ON JANUARY 31, 2020 Attorney Reference Number 3382-99663-19 encoding an indicator in a header at the first level of bitstream syntax, the indicator indicating (a) whether or not motion vector ("MV") precision is controlled at the second level of bitstream syntax, and (b) if the MV precision is not controlled at the second level of bitstream syntax, whether the MV precision is an integer-sample precision or a fractional-sample precision, wherein the first level of bitstream syntax is sequence level, and wherein the second level of bitstream syntax is frame level or slice level; if the MV precision is controlled at the second level of bitstream syntax, for each multiple frames or regions of the video sequence: determining whether the MV precision for the frame or region is the integer-sample precision or the fractional-sample precision; and setting a flag for the frame or region in a header at the second level of bitstream syntax for the frame or region, the flag indicating whether the MV precision for the frame or region is the integer-sample precision or the fractional-sample precision; and an output buffer for storing the encoded data, as part of the bitstream, the encoded data including: the indicator, encoded in the header at the first level of bitstream syntax; and if the MV precision is controlled at the second level of bitstream syntax, for each of the multiple frames or regions, the flag for the frame or region in the header at the second level of bitstream syntax for the frame or region.   
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
((i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257]; (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144]) ((i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257]; (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144]), ((i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257]; (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144]), the indicator indicating (i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257] (a) whether or not motion vector ("MV") precision is controlled at the second level of bitstream syntax ((i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144 – Note: Lim discloses bitstream syntax at the picture level (i.e. picture parameter set) or the slice level (i.e. the slice header), which is lower than the sequence level (i.e. a sequence parameter set)]; (i.e. The resolution change flag generator 920 may generate a resolution change flag into the bitstream, which indicates whether to define a motion vector resolution and/or a resolution of a differential motion vector with respect to each area of an image or each motion vector.) [Lim: para. 0144 – Note: Lim discloses bitstream syntax the sub-frame levels, which are lower than the sequence level]; (i.e. Further, the flag information generated in the resolution change flag generator 920 may be transformed into a bitstream either by the resolution change flag generator 920 or by the encoder 150 within the inter prediction encoder 910.  However, although the above description with reference to FIG. 1 discusses encoding of a video in the unit of blocks by the video encoding apparatus 100, the inter prediction encoder 910 may divide the video into areas with various shapes or sizes, such as blocks including macroblocks or sub blocks, slices, or pictures, and perform the encoding in the unit of areas each having a predetermined size.) [Lim: para. 0135-0136] – Note: Lim discloses bitstream syntax that control at the picture level or the slice level,  which is lower than the sequence level), and (b)((i.e. The target precision refers to the precision aimed when a motion of an area which is desired to be encoded by the video encoding apparatus 5200 is estimated, and various precisions such as single precision, double precision, quadruple precision, and octuple precision may be used) [Lim: para. 0286 – Notes: single precision is a full pixel, double precision is 1/2, quadruple precision is 1/4, and octuple precision is 1/8]; (i.e. integer pixels) [Lim: para. 0138] (i.e. 1/4 pixel) [Lim: para. 0138]); and…..
the indicator (i.e. the resolution appointment flag to indicate a motion vector resolution) [Lim: para. 0257], encoded in a header at a first level of bitstream syntax (i.e. The resolution change flag may be included in a bitstream header such as a picture parameter set, a sequence parameter set, or a slice header) [Lim: para. 0144];
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program the encoder to determine the precision/resolution of the motion vector from the flag in the header of the picture parameter set or the sequence parameter set.  
Therefore, the combination of Mehrotra with Lim will enable the decoder to decode the video bit stream properly and/or improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489]. 
Huang further discloses claim limitations as follow: 
(a) whether or not motion vector ("MV") precision is controlled at a second level of bitstream syntax lower than the first level of bitstream syntax, and (b) if the MV precision is not controlled at the second level of bitstream syntax, whether the MV precision is an integer-sample precision or a fractional-sample precision ((i.e. the encoder 302 may send yet another DMVD control information (e.g., a flag tm_mv res_flag) which is utilized for indicating whether a specific MV precision (e.g., 1/8-pel MV precision), different from a non-DMVD MV precision, is enabled. For example, when the flag tm_active_flag indicates that the DMVD coding operation is employed (i.e., tm_active_flag == 1), the flag tm_mv res_flag is sent at slice or sequence level to indicate the MV precision for DMVD MV.) [Huang: para. 0039] – Notes: When the tm_mv res_flag is sent to the sequence level, which indicates it is not sent to the slice level, as a result the motion vector precision is not controlled by the slice level (i.e. the second level); hence Huang discloses condition (a).  In addition, the tm_mv res_flag indicates 1/8 pel MV precision; hence hence Huang discloses condition (b)), ((i.e. the encoder 302 may send yet another DMVD control information (e.g., a flag tm_mv res_flag) which is utilized for indicating whether a specific MV precision (e.g., 1/8-pel MV precision), different from a non-DMVD MV precision, is enabled. For example, when the flag tm_active_flag indicates that the DMVD coding operation is employed (i.e., tm_active_flag == 1), the flag tm_mv res_flag is sent at slice or sequence level to indicate the MV precision for DMVD MV.) [Huang: para. 0039] – Notes: When the tm_mv res_flag is sent to the slice level, which indicates the motion vector precision is controlled by the tm_mv res_flag at the slice level (i.e. the second level). It is noted that slice is a region of frame. Moreover, the tm_mv res_flag also specifies 1/8 pel MV precision; hence Huang discloses this limitation);
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra and Lim with Huang to program the system to send a motion vector precision flag to either the sequence or one of the slice or frame level.  
Therefore, the combination of Mehrotra and Lim with Huang will enable the system to code/decode video bit streams properly, improve the video visual quality [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489], and coding efficiency [Huang: para. 0040].

Regarding claim 38, Mehrotra meets the claim limitations as set forth in claim 37.Mehrotra further meets the claim limitations as follow.
The encoder system of claim 37 (i.e. video encoder) [Mehrotra: col. 3, line 24-25], wherein the encoding (i.e. encoding) [Mehrotra: col. 20, line 15] the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] uses two bits in the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]).    
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The encoder system of claim 37, wherein the encoding the indicator uses two bits in the header at the first level of bitstream syntax.      
However, in the same field of endeavor Lim further discloses the claim limitations and the deficient claim limitations, as follows:
wherein the encoding the indicator uses two bits (i.e. there are four or less types of available motion vector resolutions, they can be indicated by a 2-bit flag) [Lim: para. 0195] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program to encode a syntax element in the bitstream, which indicates the scope and the precision of the motion vectors.  
Therefore, the combination of Mehrotra with Lim will enable the system to encode/decode video frame with high visual quality and also improves the coding efficiency [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489].

Regarding claim 39, Mehrotra meets the claim limitations as set forth in claim 37.Mehrotra further meets the claim limitations as follow.
The encoder system of claim 37 (i.e. video encoder) [Mehrotra: col. 3, line 24-25], wherein the encoding (i.e. encoding) [Mehrotra: col. 20, line 15] the indicator (i.e. a flag) [Mehrotra: col. 18, line 33] includes entropy coding (i.e. arithmetic coding, dictionary coding, variable-to-variable length coding, Huffman coding, LZ coding, a combination of the above, or some other entropy coding technique) [Mehrotra: col. 10, line 18-21] a two-bit value for the header (i.e. header information) [Mehrotra: col. 11, line 24-25] at the first level (i.e. video sequence) [Mehrotra: col. 2, line 2] of bitstream syntax ((i.e. header information) [Mehrotra: col. 11, line 24-25]; (i.e. a flag) [Mehrotra: col. 18, line 33]; (i.e. parameter) [Mehrotra: col. 6, line 34]).   
Mehrotra does not explicitly disclose the following claim limitations (Emphasis added).
The encoder system of claim 37, wherein the encoding the indicator includes entropy coding a two-bit value for the header at the first level of bitstream syntax.     

(i.e. there are four or less types of available motion vector resolutions, they can be indicated by a 2-bit flag) [Lim: para. 0195] 
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra with Lim to program to encode a syntax element in the bitstream, which indicates the scope and the precision of the motion vectors.  
Therefore, the combination of Mehrotra with Lim will enable the system to encode/decode video frame with high visual quality and also improves the coding efficiency [Mehrotra: col. 11, line 17-19]; [Lim: para. 0489].

Regarding claim 40, Mehrotra meets the claim limitations as set forth in claim 37.Mehrotra further meets the claim limitations as follow.
The encoder system of claim 37 (i.e. video encoder) [Mehrotra: col. 3, line 24-25], wherein the frames have a content type (i.e. screen content often includes palettized content, most prior art screen capture encoders use lossless compression to compress screen capture video) [Mehrotra: col. 3, line 53-55], wherein the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is the integer-sample precision if the content type is a screen capture content type (i.e. Because screen content often includes palettized content, most prior art screen capture encoders use lossless compression to compress screen capture video.  One prior art screen capture encoder uses a lossless encoding algorithm with a pixel map when coding a current frame of screen capture content with interframe compression. The encoder compares pixels at locations (e.g., x, y coordinates) in the current frame with corresponding pixels at the same locations in the previous frame) [Mehrotra: col. 3, line 53-61], and wherein the MV precision ((i.e. precision motion data) [Mehrotra: col. 3, line 18]; (i.e. the values of ∆x and ∆y) [Mehrotra: col. 15, line 23-24]) is the fractional-sample precision if the content type is a camera video content type ((i.e. An exact match rarely occurs for a block of pixels in camera video and is not essential) [Mehrotra: col. 2, line 58-60]; (i.e. For camera video, motion estimation may use a hierarchical search to find general motion data then more precise motion data for a block of pixels. The measure being minimized (e.g., mean squared error or sum of absolute differences) to find a suitable match usually decreases monotonically on the approach to the suitable match. For example, a graph of the distortion measure often has a "bowl" shape: the best match has the minimum distortion (i.e., bottom of the bowl); for other matches, the distortions get worse as the matches get farther away from the best match (i.e., climbing the sides of the bowl). The hierarchical search thus improves search speed by low precision motion data, and then higher precision motion data around it) [Mehrotra: col. 3, line 6-19]; (i.e. To evaluate a candidate motion vector (∆x, ∆y), the encoder shifts (615) the bounding box by offsets of ∆x and ∆y pixels along the x and y axes, respectively. This sets up a comparison with a corresponding region of the reference frame at the shifted location. For a search of the motion vector space at integer pixel increments, the values of ∆x and ∆y are integers. Alternatively, ∆x and ∆y have non-integer values) [Mehrotra: col. 15, line 18-25]).

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Mehrotra (US Patent 7,224,731 B2), (“Mehrotra”), in view of Lim et al. (US Patent Application Publication 2012/0314771 A1), (“Lim”), in view of Huang et al. (US Patent Application .
Regarding claim 31, Mehrotra, Lim, and Huang meet the claim limitations as set forth in claim 21.Mehrotra and Lim further meet the claim limitations as follow.
The method of claim 21 (i.e. a method) [Mehrotra: col. 21, line 18], wherein, for a given frame or region among the multiple frames or regions ((i.e. for each resolution in the unit of pictures or slices and the motion vector identification flag is encoded in the unit of motion vectors, the reference picture interpolator 6710 encodes optimum filter information (filter flag or filter coefficient) for each resolution and the motion vector resolution identification flag is encoded in the unit of motion vectors) [Lim: para. 0329]; (i.e. for each motion compensated region) [Mehrotra: col. 18, line 45-46]), if the flag for given frame or region (i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33] is not present in the bitstream ((i.e. for each resolution in the unit of pictures or slices and the motion vector identification flag is encoded in the unit of motion vectors, the reference picture interpolator 6710 encodes optimum filter information (filter flag or filter coefficient) for each resolution and the motion vector resolution identification flag is encoded in the unit of motion vectors) [Lim: para. 0329]; (i.e. the decoder checks a pixel map for the current frame or checks a flag in the frame header for the current frame) [Mehrotra: col. 18, line 31-33]), the flag for the given frame or region (i.e. a flag in the frame header) [Mehrotra: col. 18, line 32-33] is inferred to have a value equal to the indicator.   
Mehrotra , Lim, and Huang do not explicitly disclose the following claim limitations (Emphasis added).
The method of claim 21, wherein, for a given frame or region among the multiple frames or regions, if the flag for given frame or region is not present in the bitstream, the flag for the given frame or region is inferred to have a value equal to the indicator. 
In the same field of endeavor, Seregin also discloses the claim limitations and the deficient claim limitations, as follows:
the flag for the given frame or region is inferred to have a value equal to the indicator  ((i.e. When motion information of one or more spatial 400 or temporal 402 neighboring blocks is not available, there may not be enough motion information candidates in the merge list. In this case, artificial motion information candidates may be generated through "partial combination" based on existing motion information candidates that are already in the list.) [Seregin: para. 0085].  Microsoft Technology Licensing, LLC 2 Application No. 14/530,616
It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Mehrotra, Lim, and Huang with Seregin to program the system to use the information from the indicator if the flag is not available.  
Therefore, the combination of Mehrotra, Lim, and Huang with Seregin will enable the decoder to decode the bitstream and minimizes the errors which may impact the visual quality.

Reference Notice 
Additional prior arts, included in the Notice of Reference Cited, made of record and not relied upon is considered pertinent to applicant's disclosure.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Dang whose telephone number is (408) 918-7529.  The examiner can normally be reached on Monday-Thursday between 8:30 am - 5:00 pm (PST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Philip P. Dang/            Primary Examiner, Art Unit 2488